DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sambandamurthy et al. US 2014/0167758 A1 (hereinafter referred to as Sambandamurthy).

Regarding claim 1, Sambandamurthy teaches a magnetic resonance imaging (MRI) radio frequency (RF) coil (MRI system with radio frequency (RF) antenna (often referred to as the whole body coil), par. [0008]) configured to operate in at least one of a transmit (Tx) mode or a receive (Rx) mode (transmit/receive (T/R) coil, par. [0013]), the MRI RF coil comprising: at least one coil element group (fig. 7, elm. 200, par. [0086]), wherein each coil element group of the at least one coil element group comprises: two or more coil elements (fig. 7, coil elements 202, 204, par. [0086]) of that coil element group, wherein each coil element of that coil element group comprises a trace of that coil element, one or more capacitors (fig. 7, coil 202 with trace connecting capacitor 208, par. [0086]), (fig. 7, coil element 204 with trace connecting capacitor 212, par. [0086] ) of that coil element, and a coaxial cable (fig. 7, coil element 202, coax 216, par. [0087]), (fig. 7, coil element 204, coax 218, par. [0087]) of that coil element configured to carry one or more of a Rx signal for that coil element or a Tx signal for that coil element, wherein, for each coil element of that coil element group, the trace of that coil element partially overlaps at least one other neighboring coil element of that coil element group (see fig. 7 showing a partial overlapping of coil element 202 and 204, configuration can be referred to as a hybrid overlap configuration, par. [0087]), wherein an associated portion of the trace of each coil element of that coil element group is RF shorted together to form a shared trace for that coil element group (fig. 7, the portion of the trace connecting capacitor 210 to capacitor 206 also directly connects both coil element 202 and 204, ”…first coaxial cable 216 is connected at a first end thereof across the first drive capacitor 206 and the second coaxial cable 218 is connected at a first end thereof across the second drive capacitor 210, such that each of the drive capacitors 206 and 210 share a common ground…”, par. [0087]), and wherein, for each coil element of that coil element group, a shield of the coaxial cable (fig. 7, shield conductors of each cable 216 and 218, par. [0087]) of that coil element is RF shorted to the shared trace (fig. 7, the portion of the trace connecting capacitor 210 to capacitor 206 also directly connects both coil element 202 and 204, par. [0087]) for that coil element group; 

However, Sambandamurthy FIGS. 12, 13A and 13B, a fourth embodiment  teaches at least one shared balun (fig. 13B, pair of baluns 444, par. [0110]) of that coil element group (fig. 12, coil 400, par. [0108]) configured to mitigate leakage current on the coaxial cable of each coil element (fig. 12, coil loops 402 and 404, par. [0106]) of that coil element group. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a pair of baluns each of which interconnected between an end of one of the internal cables and at least one of the input connector and the output connector, as taught in (FIGS. 12, 13A and 13B, a fourth embodiment of Sambandamurthy) in modifying the apparatus of (FIG. 7, second embodiment of Sambandamurthy). The motivation would be reducing the noise and/or stray RF currents generated due to induced currents in the coaxial cable.

Regarding claim 2, Sambandamurthy teaches The MRI RF coil of claim 1, wherein, for a first coil element group (fig. 7, elm. 202, par. [0086]) of the at least one coil element group (fig. 7, elm. 200, par. [0086]), the associated portion of the trace (fig. 7, the portion of the trace connecting capacitor 210 to capacitor 206 also directly connects both coil element 202 and 204, ”…, such that each of the drive capacitors 206 and 210 share a common ground…”, par. [0087]), of each coil fig. 7, capacitor 206, par. [0086]).  

Regarding claim 3, Sambandamurthy teaches the MRI system of claim 1, wherein, for a first coil element group  (fig. 7, elm. 200, par. [0086]), of the at least one coil element group, the associated portion of the trace (fig. 7, the portion of the trace connecting capacitor 210 to capacitor 206 also directly connects both coil element 202 and 204, par. [0087]) of each coil element of that coil element group is RF shorted together via electrically connecting the associated portion of the trace of each coil element of that coil element group(fig. 7, the portion of the trace connecting capacitor 210 to capacitor 206 also directly connects both coil element 202 and 204, ”…first coaxial cable 216 is connected at a first end thereof across the first drive capacitor 206 and the second coaxial cable 218 is connected at a first end thereof across the second drive capacitor 210, such that each of the drive capacitors 206 and 210 share a common ground…”, par. [0087]).  

Regarding claim 4, Sambandamurthy teaches the MRI RF coil of claim 1, wherein, for a first coil element (fig. 7, elm. 202, par. [0086]) of a first coil element group of the at least one coil element group (fig. 7, elm. 200, par. [0086]), the shield of the coaxial cable (fig. 7, shield conductors of each cable 216 and 218, par. [0087]) of the first coil element is RF shorted to the shared trace for that coil element group via a DC block capacitor (fig. 7, the portion of the trace connecting capacitor 210 to capacitor 206 also directly connects both coil element 202 and 204, ”…first coaxial cable 216 is connected at a first end thereof across the first drive capacitor 206 and the second coaxial cable 218 is connected at a first end thereof across the second drive capacitor 210, such that each of the drive capacitors 206 and 210 share a common ground…”, par. [0087]).  

Regarding claim 5, Sambandamurthy teaches the MRI RF coil of claim 1, wherein, for a first coil element (fig. 7, elm. 202, par. [0086]) of a first coil element group of the at least one coil element group (fig. 7, elm. 200, par. [0086]), the shield of the coaxial cable (fig. 7, shield conductors of each cable 216 and 218, par. [0087]) of the first coil element is RF shorted to the shared trace for that coil element group via electrically connecting the shield of the coaxial cable of the first coil element to the shared trace for that coil element group (fig. 7, the portion of the trace connecting capacitor 210 to capacitor 206 also directly connects both coil element 202 and 204, ”…first coaxial cable 216 is connected at a first end thereof across the first drive capacitor 206 and the second coaxial cable 218 is connected at a first end thereof across the second drive capacitor 210, such that each of the drive capacitors 206 and 210 share a common ground…”, par. [0087]).  

Regarding claim 11, Sambandamurthy teaches a magnetic resonance imaging (MRI) system, comprising: a radio frequency (RF) coil (MRI system with radio frequency (RF) antenna (often referred to as the whole body coil), par. [0008]) configured to operate in at least one of a transmit (Tx) mode or a receive (Rx) mode (transmit/receive (T/R) coil, par. [0013]), the MRI RF coil comprising: at least one coil fig. 7, elm. 200, par. [0086]), wherein each coil element group of the at least one coil element group comprises: two or more coil elements (fig. 7, coil elements 202, 204, par. [0086]) of that coil element group, wherein each coil element of that coil element group comprises a trace of that coil element, one or more capacitors  of that coil element (fig. 7, coil 202 with trace connecting capacitor 208 and coil 204 with trace connecting capacitor 212, par. [0086]), and a coaxial cable of that coil element (fig. 7, coil element 202, coax 216, par. [0087]), (fig. 7, coil element 204, coax 218, par. [0087]) configured to carry one or more of a Rx signal for that coil element or a Tx signal for that coil element, wherein, for each coil element of that coil element group, the trace of that coil element partially overlaps at least one other neighboring coil element of that coil element group (see fig. 7 showing a partial overlapping of coil element 202 and 204, configuration can be referred to as a hybrid overlap configuration, par. [0087]), wherein an associated portion of the trace of each coil element of that coil element group is electrically connected together to form a shared trace for that coil element group (fig. 7, the portion of the trace connecting capacitor 210 to capacitor 206 also directly connects both coil element 202 and 204, ”…first coaxial cable 216 is connected at a first end thereof across the first drive capacitor 206 and the second coaxial cable 218 is connected at a first end thereof across the second drive capacitor 210, such that each of the drive capacitors 206 and 210 share a common ground…”, par. [0087]), and wherein, for each coil element of that coil element group, a shield of the coaxial cable (fig. 7, shield conductors of each cable 216 and 218, par. [0087]) of that coil element is RF shorted to the shared trace (fig. 7, the portion of the trace connecting capacitor 210 to capacitor 206 also directly connects both coil element 202 and 204, par. [0087]) for that coil element group; 
Sambandamurthy FIG. 7 does not teach at least one shared balun of that coil element group configured to mitigate leakage current on the coaxial cable of each coil element of that coil element group. 
However, Sambandamurthy FIGS. 12, 13A and 13B, a fourth embodiment teaches at least one shared balun (fig. 13B, pair of baluns 444, par. [0110]) of that coil element group (fig. 12, coil 400, par. [0108]) configured to mitigate leakage current on the coaxial cable of each coil element (fig. 12, coil loops 402 and 404, par. [0106]) of that coil element group. 
The references are combined for the same reason already applied in the rejection of claim 1.

Regarding claim 12, Sambandamurthy teaches the MRI RF coil of claim 11, wherein, for a first coil element group (fig. 7, elm. 202, par. [0086]) of the at least one coil element group (fig. 7, elm. 200, par. [0086]), the associated portion of the trace (fig. 7, the portion of the trace connecting capacitor 210 to capacitor 206 also directly connects both coil element 202 and 204, ”…, such that each of the drive capacitors 206 and 210 share a common ground…”, par. [0087]), of each coil element of that coil element group is RF shorted together via one or more DC block capacitors (fig. 7, capacitor 206, par. [0086]).  

Regarding claim 13, Sambandamurthy teaches the MRI system of claim 11, wherein, for a first coil element group  (fig. 7, elm. 200, par. [0086]), of the at least one coil element group, the associated portion of the trace (fig. 7, the portion of the trace connecting capacitor 210 to capacitor 206 also directly connects both coil element 202 and 204, par. [0087]) of each coil element of that coil element group is RF shorted together via electrically connecting the associated portion of the trace of each coil element of that coil element group(fig. 7, the portion of the trace connecting capacitor 210 to capacitor 206 also directly connects both coil element 202 and 204, ”…first coaxial cable 216 is connected at a first end thereof across the first drive capacitor 206 and the second coaxial cable 218 is connected at a first end thereof across the second drive capacitor 210, such that each of the drive capacitors 206 and 210 share a common ground…”, par. [0087]).  

Regarding claim 14, Sambandamurthy teaches the MRI RF coil of claim 11, wherein, for a first coil element (fig. 7, elm. 202, par. [0086]) of a first coil element group of the at least one coil element group (fig. 7, elm. 200, par. [0086]), the shield of the coaxial cable (fig. 7, shield conductors of each cable 216 and 218, par. [0087]) of the first coil element is RF shorted to the shared trace for that coil element group via a DC block capacitor (fig. 7, the portion of the trace connecting capacitor 210 to capacitor 206 also directly connects both coil element 202 and 204, ”…first coaxial cable 216 is connected at a first end thereof across the first drive capacitor 206 and the second coaxial cable 218 is connected at a first end thereof across the second drive capacitor 210, such that each of the drive capacitors 206 and 210 share a common ground…”, par. [0087]).  

Regarding claim 15, Sambandamurthy teaches the MRI RF coil of claim 11, wherein, for a first coil element (fig. 7, elm. 202, par. [0086]) of a first coil element group of the at least one coil element group (fig. 7, elm. 200, par. [0086]), the shield of the coaxial cable (fig. 7, shield conductors of each cable 216 and 218, par. [0087]) of the first coil element is RF shorted to the shared trace for that coil element group via electrically connecting the shield of the coaxial cable of the first coil element to the shared trace for that coil element group (fig. 7, the portion of the trace connecting capacitor 210 to capacitor 206 also directly connects both coil element 202 and 204, ”…first coaxial cable 216 is connected at a first end thereof across the first drive capacitor 206 and the second coaxial cable 218 is connected at a first end thereof across the second drive capacitor 210, such that each of the drive capacitors 206 and 210 share a common ground…”, par. [0087]).  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sambandamurthy as applied to claim 1 above, and further in view of Soutome et al. US 2009/0021256 A1 (hereinafter referred to as Soutome).

Regarding claim 6. Sambandamurthy teaches the MRI RF coil of claim 1, wherein, for a first coil element group of the at least one coil element group (fig. 7, elm. 200, par. [0086]).

Soutome teaches at least one shared balun (fig. 3a, elm. 8, par. [0055]) of that coil element group (fig. 3a, elm. 25, par. [0055]) is a single shared balun of that coil element group (fig. 3a, first loop part 5 and second loop part 6, par. [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide balun circuit that removes common mode noise, as taught in Soutome in modifying the apparatus of Sambandamurthy. The motivation would be balun circuit that removes common mode noise.

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sambandamurthy as applied to claim 1 above, and further in view of Ishihara et al. US 2015/0168515 A1 (hereinafter referred to as Ishihara).

Regarding claim 7, Sambandamurthy teaches The MRI RF coil of claim 1, wherein, for a first coil element group of the at least one coil element group. 
Sambandamurthy does not teach the at least one shared balun of that coil element group is two or more shared baluns of that coil element group connected in one or more of series or parallel.  
Ishihara teaches the at least one shared balun (fig. 2, balun circuits 41, par. [0039]) of that coil element group (fig. 2, RF coil elements 21, par. [0039]) is two or more shared baluns of that coil element group connected in one or more of series or parallel (fig. 2, balun circuits 41A-41D, par. [0044]).  


Regarding claim 8, Sambandamurthy teaches The MRI RF coil of claim 1, for each coil element, the shields of the coaxial cables (fig. 7, shield conductors of each cable 216 and 218, par. [0087]) of each coil element (fig. 7, coil elements 202, 204, par. [0086]) of that coil element group (fig. 7, coil elements 200, par. [0086]) are RF shorted only to each other and to the shared trace of that coil element group (fig. 7, see shield conductors of each cable 216 and 218 are connected to shared common ground, par. [0087]).
Sambandamurthy does not teach wherein the at least one coil element group  (comprises at least two coil element groups arranged based on a star topology. 
Ishihara teaches wherein the at least one coil element group (fig. 2, RF coil elements 21, par. [0039]) comprises at least two coil element groups (fig. 2, RF coil elements 21A-21D, par. [0045]).
The references are combined for the same reason already applied in the rejection of claim 7.
In re Japikse, 86 USPQ 70 (CCPA 1950).

Regarding claim 9, Sambandamurthy teaches the MRI system of claim 11, Sambandamurthy does not teach wherein the at least one coil element group comprises at least two coil element groups arranged based on a daisy chain topology, wherein, for a first coil element group of the at least two coil element groups, the shields of the coaxial cables of each coil element of the first coil element group are RF shorted to the shields of the coaxial cables of each coil element of a second coil element group different from the first coil element group, and wherein the at least one shared balun of the first coil element group is further configured to mitigate leakage current on the coaxial cable of each coil element of the second coil element group.  
Ishihara teaches wherein the at least one coil element group (fig. 6, RF coil elements 21, par. [0069]-[0074]) comprises at least two coil element groups (fig. 6, RF coil elements 21A-21D, par. [0045]); the shields of the coaxial cables of each coil element of the first coil element group are RF shorted to the shields of the coaxial cables of each coil element of a second coil element group different from the first coil element group, and wherein the at least one shared balun (fig. 6, balun circuits 41A-41D, par. [0044]) of the first coil element group is further configured to mitigate leakage fig. 6, cable 40, par. [0028], [0044]) of each coil element of the second coil element group (fig. 6, using switching circuit 51, par. [0069]).
The references are combined for the same reason already applied in the rejection of claim 7.
Sambandamurthy and Ishihara discloses the claimed invention except for the two coil element groups arranged based on a daisy chain topology. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide arrangement of the coils based on a daisy chain topology, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

Regarding claim 10, Sambandamurthy teaches the MRI RF coil of claim 1, 
Sambandamurthy does not teach wherein the at least one coil element group comprises at least three coil element groups, wherein a first coil element group and a different second coil element group of the at least three coil element groups are arranged based on a star topology, wherein a third coil element group and a different fourth coil element group of the at least three coil element groups are arranged based on a daisy chain topology, and wherein at least one of the third coil element group or the fourth coil element group is different from both the first coil element group and the second coil element group.  
Ishihara teaches wherein the at least one coil element group (fig. 6, RF coil elements 21, par. [0069]-[0074]) comprises at least three coil element groups (fig. 6, RF coil elements 21A-21D, par. [0045]), wherein a first coil element group (fig. 6, RF coil element 21A, par. [0045]) and a different second coil element group (fig. 6, RF coil element 21B, par. [0045]), 
wherein a third coil element group (fig. 6, RF coil element 21C, par. [0045]) and a different fourth coil element group (fig. 6, RF coil elements 21D, par. [0045]), 
and wherein at least one of the third coil element group ((21A) or the fourth coil element group (21C) is different from both the first coil element group (21A) and the second coil element group (21B).  
The references are combined for the same reason already applied in the rejection of claim 7.

Sambandamurthy and Ishihara discloses the claimed invention except the at least three coil element groups are arranged based on a star topology and a daisy chain topology.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide arrangement of the coils based on a star topology and a daisy chain topology, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sambandamurthy as applied to claim 11 above, and further in view of Soutome.

Regarding claim 16, Sambandamurthy teaches the MRI RF coil of claim 11, wherein, for a first coil element group of the at least one coil element group (fig. 7, elm. 200, par. [0086]).
 Sambandamurthy does not teach at least one shared balun of that coil element group is a single shared balun of that coil element group. 
Soutome teaches at least one shared balun (fig. 3a, elm. 8, par. [0055]) of that coil element group (fig. 3a, elm. 25, par. [0055]) is a single shared balun of that coil element group (fig. 3a, first loop part 5 and second loop part 6, par. [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide balun circuit that removes common mode noise, as taught in Soutome in modifying the apparatus of Sambandamurthy. The motivation would be balun circuit that removes common mode noise.

Claims 17- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sambandamurthy as applied to claim 11 above, and further in view of Ishihara et al. US 20150168515 A1 (hereinafter referred to as Ishihara).

Regarding claim 17, Sambandamurthy teaches The MRI RF coil of claim 11, wherein, for a first coil element group of the at least one coil element group. 
Sambandamurthy does not teach the at least one shared balun of that coil element group is two or more shared baluns of that coil element group connected in one or more of series or parallel.  
fig. 2, balun circuits 41, par. [0039]) of that coil element group (fig. 2, RF coil elements 21, par. [0039]) is two or more shared baluns of that coil element group connected in one or more of series or parallel (fig. 2, balun circuits 41A-41D, par. [0044]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide balun circuits to suppress the influence of an unbalanced current flowing into partial radio frequency coil elements out of the radio frequency coil elements, the rf coil elements are directly or indirectly connected to the cables, as taught in Ishihara in modifying the apparatus of Sambandamurthy. The motivation would be RF coil unit can cover electrical load over the balun circuit, so that the influence of an unbalanced current can be suppressed more equally.

Regarding claim 18, Sambandamurthy teaches The MRI RF coil of claim 11, for each coil element, the shields of the coaxial cables (fig. 7, shield conductors of each cable 216 and 218, par. [0087]) of each coil element (fig. 7, coil elements 202, 204, par. [0086]) of that coil element group (fig. 7, coil elements 200, par. [0086]) are RF shorted only to each other and to the shared trace of that coil element group (fig. 7, the portion of the trace connecting capacitor 210 to capacitor 206 also directly connects both coil element 202 and 204, par. [0087]).
Sambandamurthy does not teach wherein the at least one coil element group  (comprises at least two coil element groups arranged based on a star topology. 
 (fig. 2, RF coil elements 21, par. [0039]) comprises at least two coil element groups (fig. 2, RF coil elements 21A-21D, par. [0045]).
The references are combined for the same reason already applied in the rejection of claim 17.
Sambandamurthy and Ishihara discloses the claimed invention except for the two coil element groups arranged based on a star topology. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide arrangement of the coils based on a star topology, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

Regarding claim 19, Sambandamurthy teaches the MRI system of claim 11, Sambandamurthy does not teach wherein the at least one coil element group comprises at least two coil element groups arranged based on a daisy chain topology, wherein, for a first coil element group of the at least two coil element groups, the shields of the coaxial cables of each coil element of the first coil element group are RF shorted to the shields of the coaxial cables of each coil element of a second coil element group different from the first coil element group, and wherein the at least one shared balun of the first coil element group is further configured to mitigate leakage current on the coaxial cable of each coil element of the second coil element group.  
Ishihara teaches wherein the at least one coil element group (fig. 6, RF coil elements 21, par. [0069]-[0074]) comprises at least two coil element groups (fig. 6, RF coil elements 21A-21D, par. [0045]); the shields of the coaxial cables of each coil element of the first coil element group are RF shorted to the shields of the coaxial cables of each coil element of a second coil element group different from the first coil element group, and wherein the at least one shared balun (fig. 6, balun circuits 41A-41D, par. [0044]) of the first coil element group is further configured to mitigate leakage current on the coaxial cable (fig. 6, cable 40, par. [0028], [0044]) of each coil element of the second coil element group (fig. 6, using switching circuit 51, par. [0069]).
The references are combined for the same reason already applied in the rejection of claim 7.
Sambandamurthy and Ishihara discloses the claimed invention except for the two coil element groups arranged based on a daisy chain topology. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide arrangement of the coils based on a daisy chain topology, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

Regarding claim 20, Sambandamurthy teaches the MRI RF coil of claim 11, 
Sambandamurthy does not teach wherein the at least one coil element group comprises at least three coil element groups, wherein a first coil element group and a different second coil element group of the at least three coil element groups are arranged based on a star topology, wherein a third coil element group and a different fourth coil element group of the at least three coil element groups are arranged based on a daisy chain topology, and wherein at least one of the third coil element group or 
Ishihara teaches wherein the at least one coil element group (fig. 6, RF coil elements 21, par. [0069]-[0074]) comprises at least three coil element groups (fig. 6, RF coil elements 21A-21D, par. [0045]), wherein a first coil element group (fig. 6, RF coil element 21A, par. [0045]) and a different second coil element group (fig. 6, RF coil element 21B, par. [0045]), 
wherein a third coil element group (fig. 6, RF coil element 21C, par. [0045]) and a different fourth coil element group (fig. 6, RF coil elements 21D, par. [0045]), 
and wherein at least one of the third coil element group ((21A) or the fourth coil element group (21C) is different from both the first coil element group (21A) and the second coil element group (21B).  
The references are combined for the same reason already applied in the rejection of claim 7.
Sambandamurthy and Ishihara discloses the claimed invention except the at least three coil element groups are arranged based on a star topology and a daisy chain topology.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide arrangement of the coils based on a star topology and a daisy chain topology, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sambandamurthy in view of Ishihara.

Regarding claim 21, Sambandamurthy teaches a magnetic resonance imaging (MRI) radio frequency (RF) coil array (MRI system with radio frequency (RF) antenna (often referred to as the whole body coil), par. [0008]) configured to operate in at least one of a transmit (Tx) mode or a receive (Rx) mode (transmit/receive (T/R) coil, par. [0013]), the MRI RF coil array (fig. 7, elm. 200, par. [0086]) comprising: a plurality of coil elements (fig. 7, coil elements 202, 204, par. [0086]) arranged into one or more groups of coil elements, wherein each group of coil elements comprises at least two coil elements of the plurality of coil elements (202, 204)  and a shared trace of that group of coil elements that comprises portions of associated traces of each coil element of that group of coil elements RF shorted together (fig. 7, the portion of the trace connecting capacitor 210 to capacitor 206 also directly connects both coil element 202 and 204, par. [0087]), and wherein, for each coil element of that group of coil elements, the shared trace of the 29QEDP139US group of coil elements is RF shorted to a shield of an associated coaxial cable for that coil element (fig. 7, the portion of the trace connecting capacitor 210 to capacitor 206 also directly connects both coil element 202 and 204, ”…first coaxial cable 216 is connected at a first end thereof across the first drive capacitor 206 and the second coaxial cable 218 is connected at a first end thereof across the second drive capacitor 210, such that each of the drive capacitors 206 and 210 share a common ground…”, par. [0087]);

However, Ishihara teaches wherein, for each group of coil elements (fig. 2, RF coil elements 21, par. [0039]) of the one or more groups of coil elements, at least one balun (fig. 2, balun circuits 41, par. [0039]) of the one or more baluns (fig. 2, balun circuits 41A-41D, par. [0068]-[0074]) is configured to mitigate leakage current on the coaxial cable (fig. 6, cable 40, par. [0028],[0044]) of each coil element of that group of coil elements (fig. 6, using switching circuit 51, par. [0069]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide balun circuits to suppress the influence of an unbalanced current flowing into partial radio frequency coil elements out of the radio frequency coil elements, the rf coil elements are directly or indirectly connected to the cables, as taught in Ishihara in modifying the apparatus of Sambandamurthy. The motivation would be RF coil unit can cover electrical load over the balun circuit, so that the influence of an unbalanced current can be suppressed more equally.

Regarding claim 22, Sambandamurthy and Ishihara discloses the claimed invention except for two or more groups of coil elements arranged based on one or more of a star topology or a daisy chain topology. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide arrangement of the two or more groups of coil elements arranged based on one or more of a star In re Japikse, 86 USPQ 70 (CCPA 1950).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858